DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 08/23/2021, with respect to the rejection(s) of claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued that Anderson appears to teach away from using the same reactor with different feedstocks. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied prior art.

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/491,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0024276) alone and alternatively in view of Pretz et al. (WO 2015/073152).
With regard to claims 1-10 and 14-17, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products ([0008]) comprising the following:
a) introducing a feed to a reactor ([0014]). Smith further teaches that the reactor comprises a first reaction stage having a first diameter ([0009]) and a second reaction stage having a second diameter ([0010]), where the first diameter is at least about 1.5 times the second diameter ([0068]). One of ordinary skill in the art would know that the area of a circle is 2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1. Smith further teaches that the first stage 112 is upstream and below the second stage 115 ([0032], Fig. 1A).
b) reacting the feedstream with a catalyst to produce a product ([0178]), where the reactor is used for most any hydrocarbon conversion process in which a solid particulate catalyst is employed to convert a hydrocarbon feedstock to desired products ([0178]). Smith further teaches that the feed comprises naphtha (instant claim 6) and the process is cracking (instant claims 14 and 15) ([0178]). Additionally, Smith teaches that the feed may comprise oxygenates which include methanol, ethanol, propanol, or C4 alcohols (instant claims 8 and 10) ([0200]). Smith also teaches that the catalyst comprises a zeolite molecular sieve (instant claims 5, 7, and 9) ([0180]), and that the product includes ethylene, propylene or butene (instant claim 2) ([0226]). Smith is considered to reasonably suggest that the reaction may be methanol to olefin. Furthermore, while Smith does not specifically teach that the oxygenate to olefin reaction includes dehydration, Smith teaches a similar feed comprises ethanol, propanol, or C4 alcohol to produce a similar product of olefins including ethylene, propylene, or butylene ([0200], [0226]) where the product may include water contamination ([0227]), which is produced during a dehydration reaction. Thus, one of ordinary skill in the art would reasonably conclude that the oxygenate-to-olefin reaction of Smith includes dehydration when the oxygenate is ethanol, propanol, or C4 alcohol, as claimed, absent any evidence to the contrary.
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling upflow reactor.
Smith teaches that the first reaction stage operates at more continuous stirred tank reactor (CSTR) like characteristics, the second reaction stage operates at more plug flow reactor characteristics, and that the first reaction stage is fluidized in an upflow direction (Abstract; [0051]; [0130]; [0156]). Given that the first reaction stage is not a fixed bed or plug flow regime, and that the fluidization is sufficient to operate like a CSTR, it would be obvious for one of ordinary skill that the flow regime within the first reaction stage falls between a fix bed regime and a plug flow regime, which would include fast fluidization, turbulent or bubbling bed regimes as claimed. One of ordinary skill in the art would recognize that the flow regimes in fluidized beds between fixed and plug flow include bubbling, turbulent and fast fluidization. Therefore, one of ordinary skill in the art would be motivated and find it obvious that the first reaction stage of Smith would be operated under a flow regime that is between fixed bed and plug flow regimes, and allow for mixing, including bubbling, turbulent and fast fluidization regimes, absent evidence to the contrary.
Smith does not appear to explicitly disclose operating a first chemical process with a first catalyst in the reactor, stopping the first process and removing the catalyst, and operating a second chemical process with a second catalyst in the reactor. 
However, Smith teaches a system and process that is capable of carrying out hydrocarbon conversion reactions including a cracking reaction, methanol-to-olefin reaction, and dehydration reaction, as discussed above. Since the system and process is suitable for carrying out different reactions, it would be obvious for one of ordinary skill in the art to operate the process of Smith by operating a first chemical process with a first catalyst, stopping the first process and removing the catalyst, and operating a second chemical process with a second catalyst in the reactor because this merely involves performing different chemical processes at different times using the same reactor which is taught to be suitable for different chemical processes. Furthermore, it would be obvious that the first reaction and second reaction may be selected from cracking, dehydration and methanol-to-olefin reactions as taught by Smith. While Smith does not appear to explicitly disclose stopping the first process and removing the catalyst, one of ordinary skill would find it obvious that in order to perform a second chemical process, the first process must be stopped and the catalyst that is used in the first process must be removed in order for the second catalyst to be introduced to perform the second chemical process. 
Alternatively, Pretz teaches a process for dehydrogenation (page 1, Summary) comprising the following:
a) introducing an alkane feed to a fluidized reactor which is a fast fluidized, turbulent, or bubbling bed upflow reactor (instant claims 1, 16, and 17 comprising a catalyst (page 2, first full paragraph). Pretz teaches that the reactor comprises a frustum (narrowing conical shape) between the reaction zone 40 and the riser 10, such that the reaction zone 40 is upstream and has a larger average cross-sectional area than the riser 10 (Fig. 1, page 6). Pretz further teaches that the diameter of the upper section is set based on the ability to quickly transport the catalyst and the diameter of the lower reactor is set based on a desired catalyst loading to achieve the desired catalytic conversion in the minimum gas residence time (page 9, first and second sections). Thus, Pretz teaches that the diameter of each section is a result-effective variable, and can be optimized, which would result in an optimized cross-sectional area. Therefore, while Pretz does not specifically teach that the average cross-sectional area of the lower reactor 40 is at least 150% of the average cross-sectional area of the upper riser 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the areas to form a ratio of at least 150% as claimed, because Pretz teaches that the top region 10 has a narrower diameter relative to the lower reactor 40, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Pretz further teaches that the process is dehydrogenation (instant claims 14 and 15) (page 2, first full paragraph), that the feed is propane (instant claim 4) (page 5, first full paragraph), that the product is an alkene which is propene (instant claim 2) (page 6, last line before Examples), and that the catalyst is a catalyst comprising gallium and platinum (instant claim 3) (page 2, first full paragraph).
Smith and Pretz are silent with regard to operating a first chemical process with a first catalyst in the reactor, stopping the first process and removing the catalyst, and operating a second chemical process with a second catalyst in the reactor. 
However, both Smith and Pretz teach and illustrate similar reactors having a larger diameter upstream of a narrower diameter that is capable of being used in performing dehydrogenation, cracking, dehydration, and methanol-to-olefin reactions, and it would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Smith to operate the reactor and perform a dehydrogenation reaction as taught by Pretz with a reasonable expectation of success. Furthermore, since the system and process is suitable for carrying out different reactions, it would be obvious for one of ordinary skill in the art to operate the process of Smith, in view of Pretz, by operating a first chemical process with a first catalyst, stopping the first process and removing the catalyst, and operating a second chemical process with a second catalyst in the reactor because this merely involves performing different chemical processes at different times using the same reactor which is taught to be suitable for different chemical processes. While the prior art does not appear to explicitly disclose stopping the first process and removing the catalyst, one of ordinary skill would find it obvious that in order to perform a second chemical process, the first process must be stopped and the catalyst that is used in the first process must be removed in order for the second catalyst to be introduced to perform the second chemical process. As such, it would be obvious in view of Smith and Pretz to perform a first chemical process selected from dehydrogenation, cracking, dehydration and methanol to olefin reactions, stop the first chemical process and remove the catalyst, and operate a second chemical process selected from dehydrogenation, cracking, dehydration and methanol to olefin reactions, wherein the first and second chemical processes perform different types of reactions. 
Smith and Pretz do not specifically teach the selection of the first process to be dehydrogenation and the second process to be cracking, or the first process to be cracking and the second process to be dehydrogenation, as in claims 14 and 15. However, the processes in the claim operate independently, and there is nothing showing that selecting a particular process to be the first process or the second process is critical to the function of the invention. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the first process to be dehydrogenation and the second process to be cracking, or the first process to be cracking and the second process to be dehydrogenation, as in claims 14 and 15, absent any evidence to the contrary.

With regard to claim 11, Smith teaches a product exit ([0041]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the product of the first reaction and the product of the second reaction out of the reactor, because Smith teaches that it is known to remove the product from the reactor through the product exit, and Smith and Pretz teach using the same reactor for each catalytic reaction.

With regard to claim 12, Smith teaches sending the catalyst from the reactor to a regenerator ([0097]), regenerating the catalyst ([0099]), and passing the catalyst from the regenerator to the conversion apparatus (reactor) ([0101]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to regenerate the first catalyst and the second catalyst as taught by Smith, because Smith teaches that it is known to regenerate the catalyst in a regenerator, and Smith and Pretz teach using the same reactor for each catalytic reaction.

With regard to claim 13, Smith teaches that the catalyst is a zeolite ( [0180]) and Pretz teaches that the catalyst is platinum and gallium on alumina (page 2, first full paragraph). Thus, Smith and Pretz teach that the first and second catalyst are different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772